DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, filed on October 27, 2021, regarding rejection of claims 1-12 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Chu ‘782 (US 20150319782) to clearly teach the amended limitations in claims 1-12.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘782 (US 20150319782, “Chu ‘782”), in view of Sammour ‘548 (US 2007/0037548, “Sammour ‘548”), further in view of del Prado ‘671 (US 7,164,671, “del Prado ‘671”), and further in view of Nanda ‘284 (US 2005/0135284, “Nanda ‘284”).
Regarding claims 1 and 7, Chu ‘782 discloses a station (STA) for a wireless local area network (LAN) system (FIG. 1; item 132-1), the STA comprising:
a receiver (FIG. 1, para 35; client includes a transceiver 152-1); and
a processor operably coupled with the receiver (FIG. 1, para 35; client 132-1 includes a processor, which is in communication with a network interface, where the network interface includes a transceiver),
wherein the processor is configured to:
receive a frame including (i) a signal (SIG) field including a transmission opportunity (TXOP) duration subfield for the frame (FIG. 2B and 3A, para 36, 38, 40, 44; client station receives a frame, which includes SIG fields; a SIG subfield indicates a TXOP duration) and 
(ii) a medium access control (MAC) header including a duration subfield for the frame (FIG. 2B and 3A, para 36, 38, 40, 44; client station receives a MAC frame, which includes a header; the MAC header includes a SIG subfield which includes duration information);
obtain a TXOP duration value (FIG. 2B and 3A, para 36, 38, 40, 44; client station receives a frame, which includes SIG fields; a SIG subfield indicates a TXOP duration; thus, the client station obtains the TXOP duration); and
or a duration value included in the duration subfield (para 49; stations set their NAV based on received duration information; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Although Chu ‘782 teaches obtain a TXOP duration value, Chu ‘782 does not specifically disclose obtain a TXOP duration value, based on (i) a scaling factor determined based on a first part of a plurality of bits in the TXOP duration subfield, and (ii) a scaled duration value determined based on a second part of the plurality of bits in the TXOP duration subfield.
Sammour ‘548 teaches obtain a TXOP duration value, based on (i) a scaling factor determined based on a first part of a plurality of bits in the TXOP duration subfield, and (ii) a scaled duration value determined based on a second part of the plurality of bits in the TXOP duration subfield (para 15, 55, 57, and 58; when a power save multi-poll (PSMP) frame is used as a sleep frame, the PSMP sequence duration field is used for specifying the sleep duration; a scaling field is included in the PSMP frame, to indicate the granularity of the PSMP sequence duration field, and use fewer bits to convey a maximum value of duration; the scaling field is used to scale the duration field; thus, the duration value is determined by scaling the duration field value using the scaling field value; therefore, the duration value is determined based on the scaling field value, and the duration field value that is scaled using the scaling field value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chu ‘782’s STA for a wireless LAN system, to include Sammour ‘548’s duration value that is determined based on a scaling field value, and a duration field value that is scaled using the scaling field value. The motivation for Sammour ‘548, para 2 and 18). 
However, Chu ‘782 in combination with Sammour ‘548 does not specifically disclose select a network allocation vector (NAV) timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame.
	Del Prado ‘671 teaches select a network allocation vector (NAV) timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame (FIG. 1, col. 2, lines 28-38; mobile station updates a first counter when the received frame is determined to be from the same BSS that the mobile station belongs to, and updates a second counter when the received frame is determined to be from an overlapping BSS; thus, a NAV timer for an intra-BSS frame is selected when it is determined the frame is received from the same BSS, and a NAV timer for an overlapping BSS is selected when it is determined the frame is not received from the same BSS).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Chu ‘782 and Sammour ‘548, to include del Prado ‘671’s NAV timer selection based on whether or not a frame is received from the same BSS. The motivation for doing so would have been to provide an improved mechanism to avoid potential collisions from the stations in the overlapping BSS (del Prado ‘671, col. 2, lines 18-20).
However, Chu ‘782 in combination with Sammour ‘548 and del Prado ‘671 does not specifically disclose wherein a total number of a plurality of bits in the TXOP duration subfield is smaller than that of the duration subfield.
Nanda ‘284 teaches wherein a total number of a plurality of bits in the TXOP duration subfield is smaller than that of the duration subfield (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Chu ‘782, Sammour ‘548, and del Prado ‘671, to include Nanda ‘284’s individual TXOP lengths that are smaller than the overall duration information. The motivation for doing so would have been to address the need for MAC processing for efficient use of high throughput systems (Nanda ‘284, para 23).
Regarding claims 2 and 8, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, and Nanda ‘284 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Sammour ‘548 teaches wherein a first granularity used for TXOP duration subfield information determined based on the scaling factor is larger than a second granularity used for the duration subfield (para 58; the scaling field is used to indicate different levels of granularity for various duration fields; thus, the granularity of one duration field, as determined based on the scaling field, is larger than the granularity of another duration field).
Sammour ‘548, para 2 and 18). 
Regarding claims 3 and 9, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, and Nanda ‘284 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Del Prado ‘671 teaches wherein the processor selects the first NAV timer upon determining that the frame is the intra-BSS frame received from a BSS to which the STA belongs, and selects the second NAV timer upon determining that the frame is the OBSS frame received from a BSS to which the STA does not belong (FIG. 1, col. 2, lines 28-38; mobile station updates a first counter when the received frame is determined to be from the same BSS that the mobile station belongs to, and updates a second counter when the received frame is determined to be from an overlapping BSS; thus, a NAV timer for an intra-BSS frame is selected when it is determined the frame is received from the BSS the mobile station belongs to, and a NAV timer for an overlapping BSS is selected when it is determined the frame is received from a BSS the mobile station does not belong to).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Chu ‘782, Sammour ‘548, del Prado ‘671, and Nanda ‘284, to further include del Prado ‘671’s NAV timer selection based on whether or not a frame is received from the BSS a mobile station belongs to. The motivation for doing so would have been to provide an improved del Prado ‘671, col. 2, lines 18-20).
Regarding claim 6, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, and Nanda ‘284 discloses all the limitations with respect to claim 1, as outlined above. 
Further, del Prado ‘671 teaches wherein the STA defers channel access when any of the first NAV timer and the second NAV timer has a value greater than 0 (col. 5, lines 15-21, col. 7, lines 8-12; as part of virtual carrier sensing mechanism, a STA does not compete for the medium while the NAV is non-zero (non-idle); STA is allowed to transmit within its own BSS when both the NAV and the overlapping-BSS NAV (ONAV) indicate that the medium is zero or idle; thus, the STA defers channel access when any of the NAV and ONAVs has a value greater than zero).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Chu ‘782, Sammour ‘548, del Prado ‘671, and Nanda ‘284, to further include del Prado ‘671’s STA that defers channel access when any of the NAV and ONAVs has a value greater than zero. The motivation for doing so would have been to provide an improved mechanism to avoid potential collisions from the stations in the overlapping BSS (del Prado ‘671, col. 2, lines 18-20).
6.	Claims 4 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘782, in view of Sammour ‘548, further in view of del Prado ‘671, further in view of Nanda ‘284, and further in view of Seok ‘987 (US 2017/0289987, “Seok ‘987”; Seok ‘987 was filed on May 19, 2017, claiming priority to US provisional application 62/098,823 filed on December 31, 2014, and thus Seok ‘987 was effectively filed before the claimed invention; further, the US provisional application 62/098,823 fully supports all citations made in the rejection from the Seok ‘987 reference).
Regarding claims 4 and 10, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, and Nanda ‘284 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
However, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, and Nanda ‘284 does not specifically disclose wherein the second NAV timer is used for a frame through which a BSS cannot be identified.
Seok ‘987 teaches wherein the second NAV timer is used for a frame through which a BSS cannot be identified (para 351; STA may not acquire BSS identification information from an RTS PPDU; the STA may acquire COLOR value from subsequent CTS PPDU and DATA PPDU, and determine whether the frames are from the BSS STA belongs to or a different BSS the STA does not belong to; thus, when the STA cannot determine the source BSS based on the initial frame, but determines it is a different BSS based on subsequent frames, the STA will select the non-intra BSS NAV corresponding to the different BSS).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Chu ‘782, Sammour ‘548, del Prado ‘671, and Nanda ‘284, to include Seok ‘987’s STA that selects a non-intra BSS NAV corresponding to a different BSS, when the STA cannot determine a source BSS based on an initial frame, but determines it is a different BSS based on subsequent frames. The motivation for doing so would have been to improve performance felt by users demanding high-capacity, high-rate services while supporting simultaneous access of numerous stations in an environment in which a plurality of APs is densely deployed and coverage areas of APs overlap (Seok ‘987, para 6). 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘782, in view of Sammour ‘548, further in view of del Prado ‘671, further in view of Nanda ‘284, further in view of Seok ‘987, and further in view of Turtinen ‘128 (US 2014/0341128, “Turtinen ‘128”).
Regarding claim 5, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, Nanda ‘284, and Seok ‘987 discloses all the limitations with respect to claim 4, as outlined above. 
	However, Chu ‘782 in combination with Sammour ‘548, del Prado ‘671, Nanda ‘284, and Seok ‘987 does not specifically disclose wherein the frame through which the BSS cannot be identified is an acknowledgement (ACK) frame or a clear-to-send (CTS) frame.
Turtinen ‘128 teaches wherein the frame through which the BSS cannot be identified is an acknowledgement (ACK) frame or a clear-to-send (CTS) frame (para [0048], lines 12-18, para [0065], lines 2-13; transmitted frames include ACK and CTS frames; when a STA is required to monitor BSS RPI, i.e., the power received from the BSS, it may report unknown BSS; as ACK and CTS frames are among the frames the STA receives from the BSS, the BSS may not be identified through the received ACK and CTS frames).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Chu ‘782, Sammour ‘548, del Prado ‘671, Nanda ‘284, and Seok ‘987, to include Turtinen ‘128’s BSS that may not be identified through the received ACK and CTS frames. The motivation for doing so would have been to reduce or eliminate the overlapping coverage by scaling coverage, as applied to an OBSS (Turtinen ‘128, para 16). 
8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘782, in further in view of Sammour ‘548, and further in view of Nanda ‘284.
Regarding claim 11, Chu ‘782 discloses an access point (AP) for a wireless local area network (LAN) system (FIG. 1, para 3; access point 100 in a WLAN), the AP comprising:
a transmitter (FIG. 1, para 34; access point 100 includes a transceiver 128-1); and
a processor operably coupled with the transmitter (FIG. 1, para 34; access point 100 includes a processor, which is in communication with a network interface, where the network interface includes a transceiver),
wherein the processor is configured to:
generate a frame including (i) a signal (SIG) field including a transmission opportunity (TXOP) duration subfield for the frame (FIG. 2B and 3A, para 36, 38, 40, 44; access point generates a frame, which includes SIG fields; a SIG subfield indicates a TXOP duration) and 
(ii) a medium access control (MAC) header including a duration subfield for the frame (FIG. 2B and 3A, para 36, 38, 40, 44; client station receives a MAC frame, which includes a header; the MAC header includes a SIG subfield which includes duration information),
wherein the TXOP duration subfield comprises a plurality of bits (para 38; the SIG field comprises bits; thus, the TXOP duration subfield comprises bits), 
transmit to a station (STA), the frame for updating a network allocation vector (NAV) timer of the STA (para 49; access point transmits a beacon frame to a station, which includes duration information that the station uses to set its NAV).

Sammour ‘548 teaches a first part of the plurality of bits being used for a scaling factor and a second part of the plurality of bits being used for a scaled duration value (para 15, 55, 57, and 58; when a power save multi-poll (PSMP) frame is used as a sleep frame, the PSMP sequence duration field is used for specifying the sleep duration; a scaling field is included in the PSMP frame, to indicate the granularity of the PSMP sequence duration field, and use fewer bits to convey a maximum value of duration; the scaling field is used to scale the duration field; thus, the full duration field includes a scaling field; further, the full duration field includes a duration field value that is scaled using the value in the scaling field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chu ‘782’s AP for a wireless LAN system, to include Sammour ‘548’s scaling field value and a duration field value that is scaled using the scaling field value. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 
However, Chu ‘782 in combination with Sammour ‘548 does not specifically disclose wherein a total number of the plurality of bits in the TXOP duration subfield is smaller than that of the duration subfield.
Nanda ‘284 teaches wherein a total number of the plurality of bits in the TXOP duration subfield is smaller than that of the duration subfield (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined AP for a wireless LAN system of Chu ‘782 and Sammour ‘548, to include Nanda ‘284’s individual TXOP lengths that are smaller than the overall duration information. The motivation for doing so would have been to address the need for MAC processing for efficient use of high throughput systems (Nanda ‘284, para 23).
Regarding claim 12, Chu ‘782 in combination with Sammour ‘548 and Nanda ‘284 discloses all the limitations with respect to claim 11, as outlined above. 
Further, Sammour ‘548 teaches wherein a first granularity used for TXOP duration subfield information determined based on the scaling factor is larger than a second granularity used for the duration subfield (para 58; the scaling field is used to indicate different levels of granularity for various duration fields; thus, the granularity of one duration field, as determined based on the scaling field, is larger than the granularity of another duration field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined AP for a wireless LAN system of Chu ‘782, Sammour ‘548, and Nanda ‘284, to further include Sammour ‘548’s scaling field that indicates different levels of granularity for duration fields. The motivation for Sammour ‘548, para 2 and 18).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474